Citation Nr: 1101744	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-40 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from March 1944 to July 1947.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of 
record does not show the Veteran being diagnosed with hearing 
loss in either ear as defined by VA at any time during the 
pendency of the appeal despite the Veteran participating in 
combat against the enemy while on active duty.

2.  The preponderance of the competent and credible evidence is 
against a finding that current tinnitus is related to service 
despite the Veteran participating in combat against the enemy 
while on active duty.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service; and sensorineural hearing loss may 
not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1154, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether 
the Veteran was provided an appropriate application form or issue 
as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in February 2009, prior 
to the March 2009 rating decision, provided the Veteran with 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing disability 
ratings and effective dates as required by the Court in Dingess, 
supra.  Moreover, even if the above letter did not provided 
adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this 
notice problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the above letter as well as the rating decision and 
the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence.  In this regard, the Board notes that the record is 
negative for any post-service treatment records.  However, in his 
January 2009 claim the Veteran notified VA that he did not 
receive any treatment for his hearing loss or tinnitus.  
Likewise, in a March 2009 reply to the February 2009 VCAA letter, 
the Veteran notified VA that he had no other evidence to provide 
VA in support of his claims.  Therefore, the Board finds that VA 
adjudication of his claims may go forward without a further 
search for post-service treatment records.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is 
not a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to specifically 
identified documents that by their description would be facially 
relevant and material to the claim").  

Similarly, while the Veteran was not provided a VA examination in 
connection with his claims, the Board finds that VA had no 
obligation to provide such an examination when the in-service 
record was negative for either of the claimed disorders, the 
post-service record was either negative for the claimed disorder 
or negative for the claimed disorder for over 60 years following 
the claimant's separation from active duty, and, for the reasons 
explained below, the Board finds that the claimant's statements 
in support of claim regarding having such problems since service 
credible.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79, 84-86 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 
(2010) (holding that VA is not required to provide a medical 
examination when there is not credible evidence of an event, 
injury, or disease in service when it properly rejects the 
Veteran's lay testimony as being not credible).  

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that he has bilateral hearing loss and 
tinnitus which are due to his military service.  Specifically, he 
claims that his hearing disorders were caused by noise exposure 
while serving on several naval ships during World War II in the 
Pacific.  It is also requested that the Veteran be afforded the 
benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, 
including organic diseases of the nervous system (e.g., 
sensorineural hearing loss), will be presumed to have been 
incurred in service if they manifested to a compensable degree 
within the first year following separation from active duty. 
 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

Additionally, the law also provides that, in the case of any 
veteran who engaged in combat with the enemy, the Secretary shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  



The Bilateral Hearing Loss Claim

As to the claim of service connection for bilateral hearing loss, 
the Veteran's service personnel records show that he served on 
several naval ships as a radar man during World War II in the 
Pacific, his ships participated in a number of invasions, and he 
"performed credibly in action against enemy aircraft."  
Moreover, while not supported by his service personnel records, 
the Board finds that the Veteran is both competent and credible 
to report on the fact that he was exposed to loud noise while 
combating enemy aircraft and while stationed on a 5 inch gun 
during General Quarters.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, the Board will 
concede that he had acoustic trauma while participating in combat 
against the enemy while on active duty.  38 U.S.C.A. § 1154.

However, service treatment records, including the May 1947 
separation examination, are negative for complaints and/or 
treatment for the symptoms of hearing loss or a diagnosis of 
hearing loss in either ear as defined by VA at 38 C.F.R. § 3.385.  
In fact, when examined in May 1947, he had 15/15 on whispered and 
spoken voice testing.  Moreover, the post-service record is 
likewise negative for complaints and/or treatment for the 
symptoms of hearing loss or a diagnosis of hearing loss in either 
ear as defined by VA.  In fact, in his January 2009 claim, the 
Veteran notified VA that he had never received treatment for 
hearing loss.

The Board acknowledges that the Veteran is competent and credible 
to report that he had problems with hearing since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  However, the Board finds that this condition may not be 
diagnosed by its unique and readily identifiable features because 
special equipment and testing is required to diagnose hearing 
loss as defined by 38 C.F.R. § 3.385 and therefore the presence 
of the disorder is a determination "medical in nature" and not 
capable of lay observation.  Id.  Therefore, since laypersons are 
not capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that the Veteran has hearing 
loss as defined by VA in both ears is not competent evidence to 
support a current diagnosis.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of record 
does not show the Veteran being diagnosed with a bilateral 
hearing loss disability at any time during the pendency of his 
appeal.  See Hickson, supra; McClain, supra.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, entitlement to service 
connection for a bilateral hearing loss disability must be denied 
despite the Veteran participating in combat against the enemy 
while on active duty.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. 
§ 3.303. 

The Tinnitus Claim

As to service incurrence under 38 C.F.R. § 3.303(a), as noted 
above, the Veteran's service personnel records show that he 
served on several naval ships as a radar man during World War II 
in the Pacific, his ships participated in a number of invasions, 
and he "performed credibly in action against enemy aircraft."  
Moreover, while not supported by his service personnel records, 
the Board finds that the Veteran is both competent and credible 
to report on the fact that he was exposed to loud noise while 
combating enemy aircraft and while stationed on a 5 inch gun 
during General Quarters.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, the Board will 
concede that he had acoustic trauma while participating in combat 
against the enemy while on active duty.  38 U.S.C.A. § 1154.

However, service treatment records, including the May 1947 
separation examination, are negative for complaints and/or 
treatment for the symptoms of tinnitus or a diagnosis of 
tinnitus.  Moreover, the Board finds the service treatment 
records, which are negative for complaints, symptoms, diagnoses, 
or treatment for tinnitus more credible than the Veteran's claims 
that he had problems with tinnitus while on active duty.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Accordingly, entitlement to 
service connection for tinnitus based on in-service incurrence 
must be denied despite the fact that the Veteran was exposed to 
acoustic trauma while participating in combat against the enemy 
while on active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1947 and the first 
complaints of tinnitus in his 2009 claim to VA to be compelling 
evidence against finding continuity.  Put another way, the over 
60 year gap between the Veteran's discharge from active duty and 
the first evidence of the claimed disorder weighs heavily against 
his claim.  See Maxson, supra; Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with ringing in his ears since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  However, upon review of the claims folder, the Board 
finds that the Veteran's and his representative's assertions that 
the claimant has had his current tinnitus since service are not 
credible.  In this regard, the Veteran and his representative's 
claims are contrary to what is found in the post-service medical 
records.  In these circumstances, the Board gives more credence 
to the medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for the claimed disorder for 
over six decades following his separation from active duty, than 
any claims to the contrary.  Therefore, entitlement to service 
connection for tinnitus based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible opinion finding a causal association or link between the 
Veteran's tinnitus and an established injury, disease, or event 
of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or disease 
incurred therein).  

As to the Veteran's and his representative's assertions that the 
claimant's tinnitus was caused by his military service, including 
his acoustic trauma sustained while combating enemy aircraft, the 
Board once again finds that the claimant is competent to give 
evidence about what he sees and feels such as ringing in his ears 
since service.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.   The Board also acknowledges that the 
Veteran's representative is competent to give evidence about what 
he sees.  However, as noted above, the Board finds that these 
assertions regarding the Veteran having tinnitus since service 
lacks credibility.  Id.  

Based on the discussion above, the Board also finds that service 
connection for tinnitus is not warranted based on the initial 
documentation of the disability after service because the weight 
of the competent and credible evidence is against finding a 
causal association or link between the post-service disorder and 
an established injury, disease, or event of service origin.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
tinnitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


